


110 HRES 1470 IH: Recognizing and honoring the achievements

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1470
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Ryan of Ohio (for
			 himself, Ms. Sutton,
			 Mr. Regula,
			 Ms. Kaptur,
			 Mr. Obey, Mr. Kucinich, Mr.
			 Conyers, and Mr. Udall of
			 Colorado) submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Recognizing and honoring the achievements
		  and legacy of former Representative John F. Seiberling, and expressing deep
		  condolences to the Seiberling family for their loss.
	
	
		Whereas John F. Seiberling was a native of Akron, Ohio,
			 and a grandson of the founder of the Goodyear Tire and Rubber Company;
		Whereas, in 1941, John F. Seiberling graduated from
			 Harvard University;
		Whereas, from 1942 to 1946, John F. Seiberling served in
			 the United States Navy, attained the rank of major, and earned the Legion of
			 Merit, the Bronze Star, and three Battle Stars;
		Whereas, in 1949, John F. Seiberling earned a law degree
			 from Columbia University;
		Whereas, in 1970, inspired by the public outcry over the
			 shootings at Kent State University and his own opposition to the Vietnam War,
			 John F. Seiberling ran for a seat in the United States House of Representatives
			 and, in 1971, won, defeating a 10-term incumbent;
		Whereas, from 1971 to 1986, John F. Seiberling represented
			 the 14th Congressional District of Ohio to the resounding approval of his
			 constituents, and, until his retirement, repeatedly won reelection with
			 approximately 70 percent of the vote;
		Whereas John F. Seiberling was referred to as the
			 original environmentalist and was well known for his wit, integrity,
			 and idealistic nature;
		Whereas, in 1971, John F. Seiberling introduced
			 legislation to preserve the Cuyahoga Valley, a process which resulted in the
			 creation of the Cuyahoga Valley National Park in 1974;
		Whereas, throughout his political career, John F.
			 Seiberling fought for the preservation of 69,000,000 acres of wilderness, and
			 the establishment of 59,000,000 acres of Federal parks, forests, and preserves,
			 in order to create a future in which every American would have access to green
			 spaces;
		Whereas John F. Seiberling worked tirelessly with
			 Representative Morris K. Udall to develop and pass the Alaska National Interest
			 Lands Conservation Act, which was signed into law in 1980 and was an important
			 environmental achievement;
		Whereas, in March 1985, John F. Seiberling strenuously
			 advocated the passage of the Olmsted Heritage Landscapes Act to study and
			 restore the works and artistic legacy of famed landscape architect Frederick
			 Law Olmsted, including designs for the Capitol Grounds in Washington, District
			 of Columbia, and Central Park in New York, New York;
		Whereas, after his retirement in 1986, John F. Seiberling
			 returned to Akron, Ohio, to teach at the University of Akron School of Law, and
			 served as head of the Center for Peace Studies at the University;
		Whereas John F. Seiberling served on the boards of many
			 national organizations, including the National Trust for Historic Preservation
			 and the Wilderness Society;
		Whereas, in 2001, John F. Seiberling received the
			 prestigious Presidential Citizens Medal from President William J. Clinton for
			 his vigorous advocacy on behalf of the environment and dedication to the
			 preservation of green spaces for generations to come; and
		Whereas, on August 2, 2008, John F. Seiberling died in
			 Akron, Ohio: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and
			 honors the achievements and legacy of former Representative John F. Seiberling,
			 particularly his numerous contributions to environmental causes and his
			 unfailing dedication to his constituents; and
			(2)expresses deep
			 condolences to the Seiberling family for their loss.
			
